            Case
             Case2:19-cv-00563-MJP
                  2:19-cv-00563-MJP Document
                                     Document68-1
                                              71 Filed
                                                  Filed06/08/20
                                                        05/28/20 Page
                                                                  Page11ofof11



 1

 2

 3

 4

 5                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                             AT SEATTLE, WASHINGTON
 7
                                                       )
 8    SHARON L. ELLIOTT, as the personal               )   Cause No.: 2:19-CV-00563
      representative of the Estate of GEORGE T.        )
 9    ELLIOTT, deceased,                               )   Hon. Marsha J. Pechman
                                                       )
10
                     Plaintiff,                        )   ORDER FOR DISMISSAL
11    vs.                                              )   WITH PREJUDICE
                                                       )
12    BNSF RAILWAY COMPANY, f/k/a                      )
      Burlington Northern and Santa Fe Railway         )
13    Company,                                         )
                                                       )
14
                     Defendant.                        )
15                                                     )

16           THIS MATTER coming on for dismissal on the stipulation of the parties, it is
17           ORDERED that the above-entitled action and complaint be dismissed with prejudice,
18
     with each party to pay her or its own costs and attorney’s fees.
19

20
             DATED this 8th day of June, 2020.
21

22
                                           Hon. Marsha J. Pechman
23                                         SENIOR UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                   1
